PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUONG et al.
Application No. 16/149,819
Filed: 2 Oct 2018
For: CRYOSURGICAL PROBE WITH ADJUSTABLE SLIDING APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 14, 2021, properly treated under 37 CFR 1.78(e), requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional applications listed in the Application Data Sheet (ADS) filed on March 18, 2022.

The petition is GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1)	The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2)	The petition fee as set forth in § 1.17(m); and

(3)	A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Petitioner has submitted: (1) a corrected ADS in compliance with 37 CFR 1.76(c) containing proper benefit claims to prior-filed applications; (2) the required petition fee; 1 and (4) an explanation and affidavit that sufficiently establishes that the extended delay in seeking correction of the benefit claim and filing this petition was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional application is accepted as being unintentionally delayed. 

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed applications, was mailed on March 23, 2022.

This application is being forwarded to Technology Center Art Unit 3794 for further processing. 

Questions concerning this matter may be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 The language in the petition (Petition remarks, p. 2) varies slightly from that required by 37 CFR 1.78(e) but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional. Petitioner(s) must inform the Office if this is an incorrect interpretation